Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed March 9, 2021 has been received, Claims 1-2 and 4-7 are currently pending, with Claims 4-7 remaining withdrawn from prosecution at this time.

Information Disclosure Statement
The references cited in the PCT international search report by the CA 04/22/2016 have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within the set period for reply to this Office action.

Specification
1.	The substitute specification filed 06/04/2019 and 12/17/2019 have not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:	the statement as to a lack of new matter under 37 CFR 1.125(b) is missing. 
The amendment filed 12/17/2019  is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no All underlined (i.e. amended language) in the marked up Specifications filed 06/04/2019 and 12/17/2019 is new matter as it is not supported by Applicant’s original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.

2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “the Principle Point of Contact” and “the Natural Contact Area”. After a full review of Applicant’s original disclosure, such limitations appear to have no support in the original disclosure and are therefore fail to provide proper antecedent basis for the claimed subject matter.  

Claim Objections
3.	Claims 4-7 are objected to because of the following informalities: Claims 4-7 do not contain the appropriate status identifiers, as they have been withdrawn by Applicant in the filing on 12/31/2018 they should be indicated as such since they are not currently pending examination.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the Principle Point of Contact” and “the Natural Contact Area”. After a full review of Applicant’s original disclosure, such limitations appear to have no support in the original disclosure and are therefore regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. 
Claim 1 recites “I claim a shape”. The claim limitation is indefinite as a shape is not a physical object and it is unclear what structure Applicant is intending to seek patent protection for. Claim 1 also recites “(approximate) point”. The claim limitation is indefinite as it is unclear if “(approximate)” is intended to be considered part of the claim limitations or not. Claim 1 recites “said point of contact being duplicated in said shoe heel”. The claim limitation is indefinite as it is unclear how a point of contact on/in a user’s foot can be duplicated in the shoe heel, as they are two separate and completely different structures. Claim 1 goes on to claim functional language and language appearing to be directed toward anatomical features of a user’s foot and its motion during walking. All of this language is indefinite as the claims are not claiming a footwear structure in any meaningful context and appear only to be a narrative of points on a user’s foot. These limitations are not patentable, nor do they describe a coherent context of a structure or method for which the Applicant is seeking patent protection. Claim 1 is rejected as best understood by Examiner.
Claim 1 recites the limitations "the natural lever arm”, “the heel of a wearer”,  “the Principle Point of Contact”, “the meeting point”, “the arc”, “the rounded portion”, “the sagittal plane”, “the bare foot”, “the Natural Contact Area”, “the unshod human heel”, “the landing area”, “the weight”, and “the point” in the claim.  There is insufficient antecedent basis for these limitations in the claim.

The claims are replete with errors, rendering a clear understanding of the claimed invention highly difficult. Further, Applicant is required to review all of the claims for clarity and compliance to 35 U.S.C. 112. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 fails to further limit the subject matter of the claim upon which it depends, Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



2.	Claim 1 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claim 1 positively claims portions of the human anatomy, which is not patent eligible subject matter; e.g. the heel of a wearer, the unshod human heel, the landing area of the foot, etc. It is recommended that Applicant adopt language such as "configured to" be associated with the recited portions of human anatomy in order to avoid positively claiming human anatomy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-2 is/are rejected, insofar as is definite, under 35 U.S.C. 102(a)(1) as being anticipated by Greissinger (GB 660,529 A).
Regarding Claims 1-2, I claim a shape in the longitudinal plane of the rear portion of a footwear heel comprising: (a) a shoe heel of predetermined raised structure (c; as seen in Fig.1) configured to correspond to the natural lever arm of the heel of a wearer in which the Principle Point of Contact of said shoe heel corresponds to that (approximate) point (as seen in Fig.1), which is the meeting point (S) of the arc of the rounded portion of a wearer’s weight bearing heel viewed in the sagittal plane and a level ground plane as the bare foot comes to rest flat on the ground (as seen in Fig.1), said point of contact being duplicated in said shoe heel of a suitably fitted shoe in a manner that is configured to vertically align in the sagittal plane with that principle point of contact of a wearer’s heel when a wearer’s foot in said shoe is flat on level ground (as seen in Fig.1, the heel ‘c’ is below point ‘S’ and provides a contact point on the heel directly below point ‘S’); and (b) the shape of the rearward portion of the shoe heel conforms to the Natural Contact Area (the arc of the unshod human heel, viewed in the sagittal plane (as seen in Fig.1-3), that serves as the landing area (top surface of c) of the foot in heel-toe bipedal locomotion and which terminates at the Principle Point of Contact when the foot is flat on the ground) of the heel associated with the wearer or:  in a manner that allows premature contact with the ground during landing in the stride cycle before contact by the Natural Contact Area that will increase the lever arm of the heel of a wearer of said shoe (the claimed limitations are taught by Geissinger, insofar as are definite, as seen in Fig. 1 and the subsequent disclosure, a portion of ‘c’ is curved not to make contact with a ground surface when walking); and (c) said shoe heel is capable of bearing the weight and forces of heel strike bipedal locomotion without distortion that could move the point Principle Point of Contact appreciably (the claimed limitations are taught by Geissinger, insofar as are definite, as seen in Fig. 1 and the subsequent disclosure). Claim 1 is rejected as best understood by examiner.


	
Response to Arguments
It appears Applicant did not submit any remarks/arguments with regard to the previous Office Action. However, in view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. 


Conclusion
HOW TO RESPOND TO THIS ACTION
What to Include in the Response
In response to this Action, Applicant may make amendments or corrections to the text of the specification, claims, or drawings to overcome any rejections or deficiencies 
Although Applicant may telephone the Examiner for questions or advice, the official reply to this action must be in writing. If Applicant feels that there are errors in the objections and rejections in this action, he must distinctly and specifically point out the supposed errors and must respond to every ground of objection and rejection. The Applicant must point out the patentable novelty that the claims present in view of the references cited or objections made. If amendments are made, he must show how the amendments avoid such references or objections. 
Each section of an amendment document (Specification Amendments, Claim Amendments, Drawing Amendments, Remarks) must begin on a separate sheet. A new or corrected Abstract must also be on a separate sheet.

Amendments to the Specification
Amendments to the specification text are made by specifying which paragraphs are being amended (for example by page and line numbers), and reproducing the entire text of these paragraph(s) with markings to show what changes have been made, by striking through words to be deleted (like this) and underlining words added. You must rewrite these entire paragraphs even if only one word therein has been changed. 
When sending a new clean specification, it is also necessary to:
A. Include a copy of the old specification with markings to indicate the deletions, insertions, and corrections that have been made (using strikeout to indicate words that have been deleted and underlining to indicate words that have been added);
B. Include a statement that the new specification includes no new matter that was not disclosed in the original specification. This statement must be accompanied by the following language:
"I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false statements may jeopardize the validity of the application or any patent issued thereon." 


Amendments to the Claims
If any amendments to the claims are made, you must provide a listing that accounts for all claims that have ever been presented in the application; you must provide this list even if only one word of one claim is being changed. In this list, you must also provide the text of each currently pending (non-canceled) claim. After the claim number of each listed claim, add in parentheses, the appropriate designation: 
Only Claims which are currently amended may include markings to show what changes are being made, by striking out words deleted and underlining words added; if any claim is canceled, you don’t have to re-write the text, just put (canceled) after its number.
If changes to a claim(s) are extensive, it should be canceled and rewritten as a completely new claim(s) without underlining. The numbering of the new claims should begin with the number next following the highest numbered claim existing in the application. When claims are canceled, remaining claims should not be renumbered. Also remember that the application filing fee covers up to 20 claims, up to 3 of which may be independent. If at any point in the prosecution the number of active (non-canceled) claims exceeds 20 total / 3 independent, it is necessary to send an additional fee for the additional claims (see enclosed fee list or www.uspto.gov). If claims are later canceled to reduce the number of claims, Applicant will not be entitled to a refund.

Exceptions to the Underlining/Strikeout Procedure
(1) For deletion of 5 characters or less, double brackets may be used, for example [[word]]. 
(2) if strikeout cannot be easily perceived, for example deletion of the number “4", double brackets must be used, for example [[4]].

Amendments to the Drawings
Amendments to the drawings are made by presenting replacement sheet(s) that incorporate the desired changes; an explanation of the changes made must be presented in accompanying marks. In addition, a marked-up copy of the drawings showing changes made, for example in red ink, is useful but not required. Any replacement sheet must be labeled in the top margin as “Replacement Sheet,” and include all figures that previously appeared on that sheet, even if only one is being amended. (Any marked-up sheet must be labeled “Annotated Marked-Up Drawings”).
A paper presenting amendments and/or remarks must bear an original signature by all Applicants, or registered Patent Attorney or Agent.

When & Where to Respond
The address for response is:
               Patent & Trademark Office
               P.O. Box 1450
               Alexandria, VA 22313
A response to this action must be received within three months from the action mailing date, as noted on the cover page. However, this period may be extended to up to six months by filing a request with the appropriate fee under 37 CFR Section 1.136(a). The extension fees are in an enclosed fee schedule, or are available at www.uspto.gov. If no response has been received after 6 months, the application will be considered abandoned and will be removed from our files.

"I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: Commissioner of Patents and Trademarks, Washington, D.C. 20231, on ..."
Name of applicant, assignee, or Registered Representative____________________________________
Signature_________________________________________
Date______________________________________________

Fax Response
The Office is able to accept some types of papers by Fax, including amendments and remarks in response to an Office letter. The Fax number is given in the Office letter. Be sure to keep the original copies with original signatures on file for as long as the patent is valid. If a fee is due, you may pay the fee by a major credit card (American 
Once Applicant’s response has been received, it will typically take 3 or 4 months before the Examiner again reviews the application and notifies Applicant of the results. However, as assurance that the response has been received, Applicant may include a self-addressed stamped post card in the envelope, with the serial number of the application and a list of the things submitted written on the back (such as “Amendments to claims” and “Two new sheets of drawings”). The card will be stamped with the date received and returned immediately upon receipt. It is also acceptable to send the response certified, registered, or Express mail.
In order to match the response with the file, it should clearly indicate on the front page the inventor’s name, application serial number, Art Unit number, date application was filed, title of invention, and a brief statement of the purpose of the paper or what it is in response to. 

Telephone Assistance
The phone number of the specific Examiner handling this application is given in this letter. You may phone the Examiner for information regarding the status of the application, as well as to ask questions or make comments concerning the technical merits of the application. 
The Patent Office also maintains an automated help line, 800-786-9199. You may use this line to hear recorded information on topics relating to patents and trademarks, and order publications and forms.

Internet Access
Visit the USPTO web site at http://www.uspto.gov


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGAN E LYNCH/Primary Examiner, Art Unit 3732